Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Response
The Election filed 06/06/2022 in response to the Office Action of 03/04/2022 is acknowledged. Applicant elected with traverse Group III, claims 66, 67, 73, 76-79, 102, 104, 136, and 137 and the species of: 1) Fv fragment specific set of CDR SEQ ID Nos and SEQ ID NOs: SEQ ID NOs 5, 7, 8, 11, 13 and 15, 2) Mdm2, and 3) SEQ ID Nos of second Fv fragment: SEQ ID NOs: 17, 19, 21, 23, 25 and 27.   
Applicants argue that that there is no serious burden if all the claims and species are examined together. 
The arguments have been considered but are not persuasive because the inventions have a separate status in the art in view of different classifications and divergent subject matter. The inventions and species will require different field of search and the prior art applicable to one invention would not likely be applicable to another invention. For these reasons, the restriction requirement is deemed to be proper and is therefore made FINAL.
Claims 1, 13, 27, 41-42, 47, 52, 54, 66-67, 73, 76-79, 102, 104, and 134-137 are pending. Claims 1, 13, 27, 41-42, 47, 52, 54, 134 and 135 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 66, 67, 73, 76-79, 102, 104, 136, and 137 are currently under prosecution.
Information Disclosure Statement
The information disclosure statement filed 12/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, unless the reference has been crossed out, the information disclosure sheet has been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 136 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 136 recites “in the subject”. However, claim 66 does not recite this, therefore there is insufficient antecedent basis for this limitation in the claim. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 66, 67, 73, 76-79, 102, 104, 136, and 137 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTON rejection.
The claims are drawn to a bispecific antibody, comprising a first Fv fragment with a cell-penetrating determinant from monoclonal antibody 3E10 or an antibody which competes with monoclonal antibody 3E10 and a second Fv fragment with an intracellular target binding determinant that inhibits the biological activity, biochemical activity, regulatory activity, or cellular signal associated with the determinant or a macromolecule to which the determinant is attached. The claims recite that the first Fv fragment can comprise the following functions:
Compete for binding with monoclonal antibody 3E10
The claims recite that the second Fv fragment can comprise the following functions:
Comprises an intracellular target-binding determinant;
inhibits the biological activity, biochemical activity, regulatory activity, or cellular signal associated with the determinant or a macromolecule to which the determinant is attached;
derived from an anti-idiotypic antibody directed against an idiotope, a set of idiotopes, or an idiotope antibody directed against a human cytosolic, nuclear, mitochondrial, endoplasmic reticulum, membrane, and/or organelle macromolecule;
wherein the macromolecule is a human protein or Mdm2.
Thus, the claims identify the Fv fragments of the bispecific antibody by function only, as listed above. No structure is recited. 
With regards to the first Fv fragment, the instant specification discloses: 
[0056] “Single-chain antibodies” or “Fv” consist of an antibody light chain variable domain or region (“VL”) and heavy chain variable region (“VH”) connected by a short peptide linker. The peptide linker allows the structure to assume a conformation which is capable of binding to antigen [Bird et al., (1988) Science 242:423 and Huston et al. (1988) Proc. Natl. Acad. Sci. USA 85:5879].
[0081] In one embodiment, the first Fv fragment comprises one or more complementarity determining regions (CDRs) of mAb 3E10, as specified in SEQ ID NOS:5, 7, 9, 11, 13, and 15.
[0082] In another embodiment, the first Fv fragment comprises a CDR with at least 50% amino acid sequence identity or homology to SEQ ID NOS: 5, 7, 9, 11, 13, or 15.
[0116] The invention provides a bispecific antibody comprising a first recombinant variable region of an immunoglobulin molecule with a cell-penetrating determinant (e.g., Fv fragment) from an anti-DNA monoclonal antibody 3E10 or a variable region of an immunoglobulin or polypeptide which competes with monoclonal antibody 3E10. The bispecific antibody further comprises a second recombinant variable region of an immunoglobulin molecule with an intracellular target-binding determinant (e.g., Fv fragment of mAb 3G5) that inhibits the biological activity, biochemical activity, regulatory activity or cellular signal associated with the determinant or a macromolecule to which the determinant is attached. The determinant or macromolecule may be human.
[0119] In one embodiment, the first antibody (e.g. Fv) fragment comprises one or more complementarity determining regions (CDRs) of mAb 3E10, as specified in SEQ ID NOS:5, 7, 9, 11, 13, and 15.
[0121] In another embodiment, the first antibody (e.g. Fv) fragment with a cell-penetrating determinant has monoclonal antibody 3E10 idiotype.
[0122] In yet another embodiment, the antibody that competes with the monoclonal antibody 3E10 is a chimeric, human or humanized antibody that competes with the uptake of monoclonal antibody 3E10 into the cell. In one embodiment, the uptake of monoclonal antibody 3E10 into the cell is through an equilibrative nucleoside transporter (ENTs) or a member of the SLC29 family of integral membrane proteins expressed by the cell. In another embodiment, the equilibrative nucleoside transporter (ENTs) or a member of the SLC29 family of integral membrane proteins is ENT2. 
[0123] In one embodiment, the second antibody (e.g. Fv) fragment with an intracellular target-binding determinant is derived from an anti-idiotypic antibody directed against an idiotope, a set of idiotopes or an idiotype of an antibody directed against a human cytosolic, nuclear, mitochondrial, endoplasmic reticulum, membrane, and/or organelle macromolecule.
[0124] In one embodiment, the second antibody (e.g. Fv) fragment with an intracellular target-binding determinant is derived from an antibody directed against a cytosolic, nuclear, mitochondrial, endoplasmic reticulum, membrane, and/or organelle macromolecule
The instant specification discloses: the first Fv fragment comprises CDRs of mAb 3E10, as specified in SEQ ID NOs: 5, 7, 9, 11, 13, and 15 [0081]. 
With regard to the second Fv fragment that comprises an intracellular target-binding determinant, the specification discloses anti-Mdm2 monoclonal antibody, mAb 3G5, for intracellular transport to target Mdm2-dependent cancer cells and its sequences (SEQ ID NOs:16-27) in the Table, as well as anti-p53 antibody PAb421 and its sequences (SEQ ID NOs:31-42) in the Table. The specification discloses construction of bispecific 3E10-PAb421 and 3E10-3G5 antibodies and their success as cell-penetrating antibodies in the Examples.
Thus, the instant specification discloses the sequence structure for only two exemplary second Fv antibodies that function as an intracellular target-binding determinant.
To provide adequate written description and evidence of possession of the claimed first and second Fv fragment genus, the instant specification can structurally describe representative Fv fragments that function as listed above, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The DNA and Mdm2 antigens provide no information about the structure of an antibody or Fv fragment that binds to them.
In this case, the only factor present in the claims is a recitation of the Fv fragments function: a) compete for binding with monoclonal antibody 3E10, or b) inhibits the biological activity, biochemical activity, regulatory activity, or cellular signal associated with the determinant or a macromolecule to which the determinant is attached, (c) intracellular target binding determinant that inhibits the biological activity, biochemical activity, regulatory activity, or cellular signal associated with the determinant or a macromolecule to which the determinant is attached, (d) derived from an anti-idiotypic antibody directed against an idiotope, a set of idiotopes, or an idiotope antibody directed against a human cytosolic, nuclear, mitochondrial, endoplasmic reticulum, membrane, and/or organelle macromolecule, or (e) wherein the macromolecule is a human protein or Mdm2.  No structure is recited. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses a single exemplary antibody that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification fails to describe a representative number of antibody sequences for the genus of first and second Fv fragments of the bispecific antibody that function as claimed. 
In the instant case, the specification discloses only: 1) the first Fv fragment comprises CDRs of mAb 3E10, as specified in SEQ ID NOS: 5, 7, 9, 11, 13 and 15, and 2) two exemplary second Fv antibodies that function as an intracellular target-binding determinant. The instant specification does not disclose any other exemplary sequences of an Fv fragments that function as claimed, and does not disclose the six complementarity determining regions (CDRs) or variable light chain domain (VL) + variable heavy chain domain (VH) sequences necessary for the Fv fragments of the bispecific antibody to function as claimed.  The specification does not disclose the sequence structure of any other Fv fragments that would predictably function as claimed. The claims broadly encompass any Fv fragment that functions as listed above. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be altered and still maintain the functions stated above. The instant claims attempt to claim every antibody that would achieve a desired result, wherein the instant specification does not describe representative number of species to support the full scope of the claimed genus because the instant specification discloses only : 1) the first Fv fragment comprises CDRs of mAb 3E10, as specified in SEQ ID NOS: 5, 7, 9, 11, 13 and 15, and 2) two exemplary second Fv antibodies that function as an intracellular target-binding determinant. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of 3E10, 3G5, and PAb421 Fv fragments having the functions listed above to the structure of any and all first and second Fv fragments as broadly claimed. Therefore, one could not readily envision members of the broadly claimed genus. 
Given the lack of representative examples to support the full scope of the claimed first and second Fv fragments that make up the claimed bispecific antibody, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide the functions listed above the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of the instantly claimed Fv fragments of the bispecific antibody that is required to practice the claimed invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66, 67, 73, 76-79, 102, 104, 136, and 137  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisbart et al (2016) US20130266570A1. 
Weisbart teaches a bispecific antibody comprising a first Fv fragment with a cell-penetrating determinant from an anti-DNA monoclonal antibody 3E10 or an antibody that competes with monoclonal antibody 3E10 and a second Fv fragment with an intracellular target-binding determinant that inhibits the biological activity, biochemical activity, regulatory activity, or cellular signal associated with the determinant or macromolecule to which the determinant is attached. Weisbart also teaches the second Fv fragment with an intracellular target-binding determinant is derived from an anti-idiotypic antibody directed against an idiotype, a set of idiotopes, or an idiotype of an antibody directed against a human cytosolic, nuclear, mitochondrial, endoplasmic reticular, membrane and/or organelle macromolecule. Weisbart further teaches that the macromolecule is human protein, DNA, lipid, or RNA, and that the protein, lipid, DNA, or RNA macromolecule is modified with a carbohydrate, phosphate group, carboxylic group, methyl group, sulfate group, lipid, hydroxyl group, amide group, amino acid, modified amino acid, selenium, ubiquitin, or a SUMO protein, or contains a modified base, oxidized base and combinations thereof. Weisbart also teaches that the macromolecule is a human protein associated with control of cell growth and proliferation, cell cycle, DNA repair, DNA integrity, transcription, replication, translation or intracellular transport, and wherein the protein is Mdm2. 
Weisbart also teaches the first Fv fragment comprises one or more complementarity CDRs of mAb 3E10, as specified in SEQ ID NOs: 5, 7, 9, 11, 13, and 15; Weisbart teaches SEQ ID NOs: 5, 7, 9, 11, 13 and 15, which match 100% to the instantly claimed SEQ ID NOs: 5, 7, 9, 11, 13 and 15, respectively. Weisbart teaches the bispecific antibody has amino acid sequence of SEQ ID NO: 2, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25 or 27, which matches 100% to the instantly claimed SEQ ID NOs: 2, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25 or 27, respectively. Weisbart teaches that first Fv fragment comprises heavy chain variable domain comprises CDR amino acid sequences: CDRH1-3: 11-13-15, which match 100% to the instantly claimed SEQ ID NOs: 11-13-15, respectively, and light chain variable domain comprises CDR amino acid sequences, CDRL-1-3: 5-7-9, which match 100% to the instantly claimed SEQ ID NOs: 5-7-9, respectively; and wherein the second Fv binds to Mdm2, thereby inhibiting the growth of tumor or cancer cells that express Mdm2. Weisbart further teaches that the second Fv fragment comprises a light chain variable domain comprising CDR regions of 3G5 monoclonal antibody having an amino acid sequence provided in SEQ ID NO: 17-19-21, which match 100% to the instantly claimed SEQ ID NOs: 17-19-21, respectively, and heavy chain variable domain comprising CDR regions of 3E10 monoclonal antibody, SEQ ID NOs: 23-25-27, which match 100% to the instantly claimed SEQ ID NOs: 23-25-27. 
(Claims 1, 15-16,22, 28, 30, 31, 48, 66, 70, 75, 78-83; [0017-0025; 0086; 0087; 0104-0111; 0116; 0120-0124;])
Claim(s) 66, 67, 73, 76-79, 102, 104, 136, and 137  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisbart et al (2016) US20160237165 A1. 
Weisbart teaches a bispecific antibody comprising a first Fv fragment with a cell-penetrating determinant from an anti-DNA monoclonal antibody 3E10 or an antibody that competes with monoclonal antibody 3E10 and a second Fv fragment with an intracellular target-binding determinant that inhibits the biological activity, biochemical activity, regulatory activity, or cellular signal associated with the determinant or macromolecule to which the determinant is attached. Weisbart also teaches the second Fv fragment with an intracellular target-binding determinant is derived from an anti-idiotypic antibody directed against an idiotype, a set of idiotopes, or an idiotype of an antibody directed against a human cytosolic, nuclear, mitochondrial, endoplasmic reticular, membrane and/or organelle macromolecule. Weisbart further teaches that the macromolecule is human protein, DNA, lipid, or RNA, and that the protein, lipid, DNA, or RNA macromolecule is modified with a carbohydrate, phosphate group, carboxylic group, methyl group, sulfate group, lipid, hydroxyl group, amide group, amino acid, modified amino acid, selenium, ubiquitin, or a SUMO protein, or contains a modified base, oxidized base and combinations thereof. Weisbart also teaches that the macromolecule is a human protein associated with control of cell growth and proliferation, cell cycle, DNA repair, DNA integrity, transcription, replication, translation or intracellular transport, and wherein the protein is Mdm2. 
Weisbart also teaches the first Fv fragment comprises one or more complementarity CDRs of mAb 3E10, as specified in SEQ ID NOs: 5, 7, 9, 11, 13, and 15; Weisbart teaches SEQ ID NOs: 5, 7, 9, 11, 13 and 15, which match 100% to the instantly claimed SEQ ID NOs: 5, 7, 9, 11, 13 and 15, respectively. Weisbart teaches the bispecific antibody has amino acid sequence of SEQ ID NO: 2, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25 or 27, which matches 100% to the instantly claimed SEQ ID NOs: 2, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25 or 27, respectively. Weisbart teaches that first Fv fragment comprises heavy chain variable domain comprises CDR amino acid sequences: CDRH1-3: 11-13-15, which match 100% to the instantly claimed SEQ ID NOs: 11-13-15, respectively, and light chain variable domain comprises CDR amino acid sequences, CDRL-1-3: 5-7-9, which match 100% to the instantly claimed SEQ ID NOs: 5-7-9, respectively; and wherein the second Fv binds to Mdm2, thereby inhibiting the growth of tumor or cancer cells that express Mdm2. Weisbart further teaches that the second Fv fragment comprises a light chain variable domain comprising CDR regions of 3G5 monoclonal antibody having an amino acid sequence provided in SEQ ID NO: 17-19-21, which match 100% to the instantly claimed SEQ ID NOs: 17-19-21, respectively, and heavy chain variable domain comprising CDR regions of 3E10 monoclonal antibody, SEQ ID NOs: 23-25-27, which match 100% to the instantly claimed SEQ ID NOs: 23-25-27. 
(Claims 41, 52-54, 136-144; [0088-0092])
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 66, 67, 73, 76-79, 102, 104, 136, and 137, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US, 9,283,272 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent claims a bispecific antibody comprising a first Fv fragment with a cell-penetrating determinant from an anti-DNA monoclonal antibody 3E10 or an antibody which competes with monoclonal antibody 3E10 and  a second Fv fragment with an intracellular target-binding determinant that inhibits biological activity, biochemical activity, regulatory activity or cellular signal associated with the determinant or a macromolecule to which the determinant is attached, wherein the second Fv fragment is directed to a Mdm2 oncoprotein, wherein the second Fv fragment binding Mdm2 competes with mAb 3G5 (that comprises SEQ ID NOs:17, 19, 21, 23, 25, and 27). The U.S. Patent also claims that the second Fv fragment comprises an antibody idiotype. 
Claims 66, 67,  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-14 of U.S. Patent No. US 10,683,363 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent claims a bispecific antibody having a first Fv fragment with a cell-penetrating determinant of a 3E10 monoclonal antibody and a second Fv fragment with an intracellular target-binding determinant, wherein the first Fv fragment comprises heavy chain variable domain CDRH-1-3: 11-13-15, which matches 100% to the instantly claimed SEQ ID NOs: 11-13-15, respectively, and light chain variable domain comprising CDRL1-3, 5-7-9, which matches 100% to the instantly claimed SEQ ID NOs: 5-7-9, respectively; and wherein the second Fv fragment binds to Mdm2, thereby inhibiting the growth of tumor or cancer cells that express Mdm2. The U.S. Patent further claims that that the bispecific antibody has an amino acid SEQ ID NO: 2, which matches 100% to the instantly claimed SEQ ID NO: 2. The U.S Patent claims that the second Fv fragment with an intracellular target-binding determinant is derived from an anti-idiotypic antibody, such as mAb 3G5, and comprises light chain variable domain SEQ ID NOs: 17-19-21, which match 100% to the instantly claimed SEQ ID NOs: 17-19-21, respectively, and heavy chain variable domains SEQ ID NOs: 23-25-27, which match 100% to the instantly claimed SEQ ID NOs: 23-25-27. 
Conclusion
Conclusion: Claims 66, 67, 73, 76-79, 102, 104, 136, and 137 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642